DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application filed 11/19/2020 has been received and considered.
Claims 1-20 are pending.
 A terminal disclaimer was filed on June 1st, 2022 to overcome the potential non-statutory double patent rejection to US Patent No. 10,872,167. The terminal disclaimer has been reviewed and approved. 
Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record. After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims. 
The prior art Clarke (US 2005/0234943) of record discloses a system for enabling real-time collaboration on an electronic document. The prior art Friedman (US 2013/0174274) of record discloses a system that provides users with control over data may define several classes of data. The prior art Le Chevalier (US 2014/0020115) of record discloses a system for sharing user-generated content in a multilayered document among users of a social network within a digital education platform. 
However, the prior art fails to anticipate or render the following limitations: “the specified student’s content in the section group being a specific page within the class notebook”, “the guest access link providing access to only the portion of content within the notebook without providing permissions to any other content in the notebook”  and “the request comprising a section group identifier, a user identifier and a type of the permission” (as recited in claims 1, 8 and 13).

Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-7063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437       

                                                                                                                                                                                                 /ALI S ABYANEH/Primary Examiner, Art Unit 2437